NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

U.S. BANK, N.A.,                              No.    18-16006

      Plaintiff-counter-                      D.C. No. 2:17-cv-01128-GMN-VCF
      defendant-Appellee,

 v.                                           MEMORANDUM*

SFR INVESTMENTS POOL 1, LLC,

      Defendant-counter-claimant-
      Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                          Submitted December 10, 2019**
                              Pasadena, California

Before: BEA, COLLINS, and BRESS, Circuit Judges.

      SFR Investments Pool 1, LLC (“SFR”), which purchased the subject real

property at a foreclosure auction instituted by a homeowners’ association

(“HOA”), appeals the district court’s grant of summary judgment against it and in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
favor of U.S. Bank N.A., as Trustee for GSAA Home Equity Trust 2006-6, Asset-

Backed Certificates Series 2006-6 (“U.S. Bank”). Reviewing de novo, Berezovsky

v. Moniz, 869 F.3d 923, 927 (9th Cir. 2017), we reverse.

      The district court granted summary judgment to U.S. Bank based solely on

the ground that, under Bourne Valley Court Trust v. Wells Fargo Bank, N.A., 832
F.3d 1154 (9th Cir. 2016), the HOA “foreclosed under a facially unconstitutional

notice scheme” and therefore the “HOA foreclosure cannot have extinguished”

U.S. Bank’s deed of trust on the property. This court recently held, however, that

Nevada’s HOA foreclosure scheme is not facially unconstitutional because our

decision in Bourne Valley was based on a construction of Nevada law that the

Nevada Supreme Court has since made clear was erroneous. See Bank of Am.,

N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 624 (9th Cir.

2019) (recognizing that Bourne Valley “no longer controls the analysis” in light of

SFR Investments Pool 1, LLC v. Bank of New York Mellon, 422 P.3d 1248 (Nev.

2018)).

      The judgment in favor of U.S. Bank against SFR is REVERSED. The case

is REMANDED for further proceedings consistent with this memorandum

disposition.




                                         2